            Case 2:17-cv-00495-JD Document 379 Filed 07/01/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC,               )
                                           )
             Plaintiff/Counter-Defendant,  )
                                           )
      v.                                   )                       No. 17-cv-00495-RK
                                           )
BRIDGER LOGISTICS, LLC, JULIO RIOS,        )
JEREMY GAMBOA, FERRELLGAS                  )
PARTNERS, L.P., and FERRELLGAS L.P. et al. )
                                           )
            Defendants.                    )
                                           )
BRIDGER LOGISTICS, LLC, FERRELLGAS         )
PARTNERS, L.P., and FERRELLGAS, L.P.       )
                                           )
             Defendants/Counterclaimants   )
________________________________________ )


                       JOINT PROPOSED SCHEDULING ORDER

       Pursuant to the Court’s Order dated April 30, 2020, the parties met and conferred but

were unable to agree upon a joint proposed schedule. Set forth below is each side’s proposed

schedule.

                  Existing Schedule          ERC’s Proposal              Defendants’ Proposal
                  (Ordered April 14,
                  2020; Vacated April 30,
                  2020)




                                               1
         Case 2:17-cv-00495-JD Document 379 Filed 07/01/20 Page 2 of 7




Disclosure of May 11, 2020                   July 29, 2020 (4 weeks      July 29, 2020
Rule 26(a)(2) (4 weeks after resolution     after July 1 report)         (4 weeks after July 1
(A)-(C)       of Motion to Enforce)                                      report)
Experts in
Support of
Claims and
Counterclaims



Disclosure of   N/A                         August 26, 2020 (8           August 26, 2020 (8
Opposition                                  weeks after July 1 report)   weeks after July 1
Experts                                                                  report)



Completion of   June 22, 2020               September 9, 2020            September 23, 2020
Fact            (10 weeks after             (10 weeks from July 1        (12 weeks from July
Depositions     resolution of Motion to     report)                      1)
                Enforce)



Expert          July 13, 2020               September 30, 2020           October 14, 2020
Reports in      (3 weeks after              (3 weeks after               (3 weeks after
Support of      completion of fact          completion of fact           completion of fact
Claims and      depositions)                depositions)                 depositions)
Counterclaims
Due



Expert        August 3, 2020                October 21, 2020             November 11, 2020
Reports in    (3 weeks after initial        (3 weeks after initial       (4 weeks after initial
Opposition to expert reports)               expert reports)              expert reports)
Claims and
Counterclaims
Due



Rebuttal        August 24, 2020             November 11, 2020            December 9, 2020
Expert          (3 weeks after opposition   (3 weeks after opposition    (4 weeks after
Reports Due     expert reports)             reports)                     opposition reports, due
                                                                         to Thanksgiving)




                                              2
         Case 2:17-cv-00495-JD Document 379 Filed 07/01/20 Page 3 of 7




Completion of    September 28, 2020        December 16, 2020         January 13, 2021
Expert           (5 weeks after rebuttal   (5 weeks after rebuttal   (5 weeks after rebuttal
Discovery        reports)                  reports)                  reports, due to
                                                                     Holidays)



Potential        Report to Court by June   N/A                       N/A
Mediation /      1, 2020 regarding
Settlement       whether the case has
Negotiation      been settled



Summary          N/A                       January 13, 2021          February 10, 2021
Judgment                                   (4 weeks after end of     (4 weeks after end of
Motions Due                                expert depos)             expert depos)



Summary          N/A                       February 10, 2021         March 10, 2021
Judgment                                   (4 weeks after motions)   (4 weeks after
Oppositions                                                          motions)
Due



Summary          N/A                       March 3, 2021             March 31, 2021
Judgment                                   (3 weeks after            (3 weeks after
Replies Due                                oppositions)              oppositions)



Final Pretrial   N/A                       April 21, 2021            6 weeks after court
Filings Due                                (7 weeks after            ruling on motions for
                                           completion of SJ          summary judgment
                                           briefing)



Trial            N/A                       May 5-26, 2021            10 weeks after court
                                           (2 weeks after final      ruling on motions for
                                           pretrial)                 summary judgment




                                             3
         Case 2:17-cv-00495-JD Document 379 Filed 07/01/20 Page 4 of 7




Dated: July 1, 2020                 Respectfully submitted,



                                    /s/ Filiberto Agusti
                                    Henry E. Hockeimer, Jr. (I.D. No. 86768)
                                    BALLARD SPAHR LLP
                                    1735 Market Street, 51st Floor
                                    Philadelphia, PA 19103-7599
                                    Telephone: (215) 665-8500
                                    Facsimile: (215) 864-8999
                                    hockeimerh@ballardspahr.com
                                    grugant@ballardspahr.com

                                    Filiberto Agusti (pro hac vice)
                                    Steven Barber (pro hac vice)
                                    Andrew J. Sloniewsky (pro hac vice)
                                    STEPTOE & JOHNSON LLP
                                    1330 Connecticut Avenue, NW
                                    Washington, DC 20036
                                    Telephone: (202) 429-3000
                                    Facsimile: (202) 429-3902
                                    fagusti@steptoe.com


                                    Counsel for Eddystone Rail Company, LLC




                                    /s/ Lawrence G. Scarborough
                                    Lawrence G. Scarborough (Admitted Pro Hac Vice)

                                    Richard L. Scheff (I.D. No. 35213)
                                    Michael C. Witsch (I.D. No. 313884)
                                    ARMSTRONG TEASDALE LLP
                                    One Commerce Square
                                    2005 Market Street, 29th Floor
                                    Philadelphia, PA 19103
                                    Telephone: (267) 780-2000
                                    Facsimile: (215) 405-9070
                                    rlscheff@atllp.com
                                    mwitsch@atllp.com




                                       4
Case 2:17-cv-00495-JD Document 379 Filed 07/01/20 Page 5 of 7




                           Lawrence G. Scarborough (Admitted Pro Hac Vice)
                           Bieta Andemariam (Admitted Pro Hac Vice)
                           BRYAN CAVE LEIGHTON PAISNER LLP
                           1290 Avenue of the Americas
                           New York, New York 10104
                           Telephone: (212) 541-2000
                           Facsimile: (212) 541-4630
                           lgscarborough@bclplaw.com
                           bieta.andemariam@bclplaw.com
                           Jacob A. Kramer (Admitted Pro Hac Vice)
                           Rachel A. Beck (Admitted Pro Hac Vice)
                           BRYAN CAVE LEIGHTON PAISNER LLP
                           1155 F Street, NW
                           Washington, D.C. 20004
                           Telephone: (202) 508-6000
                           Facsimile: (202) 508-6200
                           jake.kramer@bclplaw.com
                           rachel.beck@bclplaw.com
                           Brian C. Walsh (Admitted Pro Hac Vice)
                           Alicia Ragsdale Olszeski (Admitted Pro Hac Vice)
                           BRYAN CAVE LEIGHTON PAISNER LLP
                           211 North Broadway, Suite 3600
                           St. Louis, Missouri 63102
                           Telephone: (314) 259-2000
                           Facsimile: (314) 259-2020
                           brian.walsh@bclplaw.com
                           ali.olszeski@bclplaw.com
                           Sarah L. Hartley (Admitted Pro Hac Vice)
                           BRYAN CAVE LEIGHTON PAISNER LLP
                           1700 Lincoln Street, Suite 4100
                           Denver, Colorado 80203
                           Telephone: (303) 861-7000
                           Facsimile: (303) 866-0200
                           sarah.hartley@bclplaw.com

                           Attorneys for Bridger Logistics, LLC, Ferrellgas
                           Partners, L.P., Ferrellgas L.P., Bridger Rail
                           Shipping, LLC, Bridger Real Property, LLC,
                           Bridger Storage, LLC, Bridger Swan Ranch, LLC,
                           Bridger Terminals, LLC, Bridger Transportation,
                           LLC, J.J. Addison Partners, LLC, J.J. Liberty, LLC,
                           Bridger Admin Services II LLC, Bridger Energy,
                           LLC, Bridger Lake, LLC, Bridger Leasing, LLC,
                           Bridger Marine, LLC



                              5
Case 2:17-cv-00495-JD Document 379 Filed 07/01/20 Page 6 of 7




                           /s/ Jeremy A. Fielding
                           Jeremy A. Fielding, PC (pro hac vice)
                           jeremy.fielding@kirkland.com
                           Jonathan D. Kelley (pro hac vice)
                           jon.kelley@kirkland.com
                           KIRKLAND & ELLIS LLP
                           1601 Elm Street, 27th Floor
                           Dallas, Texas 75201
                           Telephone: (214) 972-1755
                           Facsimile: (214) 972-1771

                           Julie Negovan,
                           jnegovan@griesinglaw.com
                           GRIESING LAW, LLC
                           1717 Arch Street, Suite 3630
                           Philadelphia, Pennsylvania 19103

                           Attorneys for Defendants Julio Rios and
                           Jeremy Gamboa




                              6
          Case 2:17-cv-00495-JD Document 379 Filed 07/01/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I certify that the foregoing was filed via the Court’s ECF system on July 1, 2020, thereby

serving all counsel of record.


                                            /s/ Filiberto Agusti
                                            Filiberto Agusti




                                               7
